DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., U.S. Patent Publication 2009/0075770 in view of Motozaki et al., U.S. Patent Publication 2013/0337956.

As per claim 1, Yoshida et al. disclose a power transmission belt (1) comprising a rubber layer (3) and a fiber member (2) being in contact with the rubber layer (3), 
 	wherein the rubber layer (3) is formed of a vulcanizate of a rubber composition (paras [0035-0037]) comprising:
	 wherein the power transmission belt is belt comprising; a belt main body (5), and a back portion (3) in which a tension member (4) is buried; and a cover fabric (2), wherein the belt main body (5) is the rubber layer;
 	 a rubber component comprising an ethylene-a-olefin elastomer (para [0037]),
 	 a filler comprising a silica (para [0041]),
 	a vulcanizing agent comprising a sulfur vulcanizing agent (para [0053]).
 	Yoshida et al. do not disclose 16.7 to 50 parts by mass of a curable resin comprising an amino resin with respect to 100 parts by mass of silica (equivalent to 16.7 to 50%).  Table 1, Comp. 2 discloses a rubber layer with 3 parts amino resin per 20 parts silica (15%) which is just outside the claimed range.  However, Yoshida discloses organic reinforcing agents for use in the rubber composition and it’s possible to use at least one of a group consisting of phenol resin, high-styrene resin, coumaroneindene resin, amino resin, vinyltoluene resin, etc. (para [0042]).  Table 1 also lists Comp. 5 which consists of 5 parts phenol resin to 20 parts silica (25%).  Examiner interprets Table 1 is limited to 10 Comp. candidates
but paragraph [0042] teaches that several varieties of reinforcing agents could be used with the phenol resin used in the higher claimed concentration range.  Therefore, it would have been reasonable to try an amino resin at a higher concentration through routine testing for the purpose of optimizing adhesion of the rubber layer to the core wires (para [0041]).  
		Yoshida et al. do not disclose the belt main body comprises a plurality of tooth portions arranged at predetermined intervals along a belt longitudinal direction, and the cover fabric covering the surfaces of the plurality of tooth portions. However, Motozaki et al. in their Cover Fabric for Power 
 	
As per claim 2, Yoshida et al. and Motozaki et al. as set forth above, Yoshida et al. disclose the amino resin comprises a melamine resin (para [0047]).

As per claim 3, Yoshida et al. and Motozaki et al. as set forth above, Yoshida et al. disclose the filler further comprises a carbon black (para [0041]).

As per claim 5, Yoshida et al. and Motozaki et al. as set forth above, Yoshida et al. disclose the ratio of the silica is from 10 to 150 parts by mass with respect to 100 parts by mass of carbon black (Table 1, Comp. 2).

As per claim 6, Yoshida et al. and Motozaki et al. as set forth above, Yoshida et al. disclose the silica is contained in an amount of from 5 to 30 parts by mass and the carbon black is contained in an amount of from 10 to 100 parts by mass, with respect to 100 parts by mass of the rubber component (Table 1, Comp. 2).

As per claim 7, Yoshida et al. and Motozaki et al. as set forth above, Yoshida et al. disclose the sulfur vulcanizing agent is selected from the group consisting of powdered sulfur, precipitated sulfur, colloidal sulfur, insoluble sulfur, highly dispersible sulfur, and combinations thereof (para [0053]). 

As per claim 8, Yoshida et al. and Motozaki et al. as set forth above, Yoshida et al. disclose the curable resin (melamine resin) comprises substantially no resorcinol resin.  Examiner finds no mention of resorcinol in the melamine resin.

As per claim 9, Yoshida et al. and Motozaki et al. as set forth above, Yoshida et al. disclose the vulcanizing agent (sulfur) comprises substantially no organic peroxide (Table 1, Comp. 2).

As per claim 11, Yoshida et al. and Motozaki et al. as set forth above, Yoshida et al. disclose the tension member (4) comprises an inorganic fiber (para [0056]).

As per claim 12, Yoshida et al. and Motozaki et al. as set forth above, Yoshida et al. disclose the sulfur-containing vulcanizing agent (para [0053]) comprises powdered sulfur.  Examiner takes official notice that it is well known to one of ordinary skill in the art that sulfur is commonly referred to as a vulcanizing agent and can mean powdery sulfur, precipitated sulfur, colloidal sulfur, insoluble sulfur and highly-dispersive sulfur.  For example, as known in U.S. Patent 8,911,863, col. 12, line 64 to col. 13, line 1, to Matsumoto, et al.

Response to Arguments
Applicant's arguments filed August 10, 2020 have been fully considered but they are not persuasive. Beginning on page 15 of the Remarks Applicants argue 3 points.  The first that Yoshida .
 	Next, the remaining arguments pertain to peeling force improvements and improvements in tooth chipping of a toothed belt and Yoshida provides no motivation to improve these features.  Again, Examiner respectfully disagrees.  Yoshida’s desire for improved core wire adhesion in the rubber layer from organic reinforcing agents is sufficient motivation for routine experimentation with the amino resin: silica ratio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.K.B/Examiner, Art Unit 3654